UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7634



ROBERT A. REED,

                                               Plaintiff - Appellant,

          versus


JAMES V. PEGUESE, Warden of MCH-X Prison;
SHARALE ADAMS, Correctional Officer II; TRENT
MILES, Sergeant; ANNA MADDOX,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-726-PJM)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert A. Reed, Appellant Pro Se. Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert A. Reed appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.       See Reed v. Peguese, No. CA-

03-726-PJM (D. Md. filed Sept. 26, 2003 & entered Sept. 30, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -